MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s third motion to reopen removal proceedings.
The motion to reinstate the petition for review is construed as a motion to file the response to the order to show cause two days late. So construed, the motion is granted. The Clerk shall file the response to the order to show cause, received on September 15, 2008.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Because petitioner had previously filed two motions to reopen, and petitioner has not contended that any exceptions to the numerical limit apply, the BIA did not abuse its discretion in denying petitioner’s motion to reopen as numerically barred. See id.
Accordingly, we deny the petition for review because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.